{¶ 48} Given the significant interest at issue, coupled with appellant's obvious intent to maintain a relationship with his children, I am reluctant to concur in the majority's decision to affirm the trial court. I, however, am constrained to concur in light of the applicable statutes and the cases applying them. *Page 18 
 {¶ 49} Appellant's desire to retain a relationship with his children may best be preserved by appellant's efforts in the second portion of the hearing in the probate court that determines the best interests of the children. Perhaps through appellant's efforts to ameliorate the child support arrearages, to readily accept his responsibility to support his children, and to cooperate with appellee he may be able to show that his continued involvement in the lives of his children is in their best interests.
  BRYANT, J., concurs in the foregoing separate concurring opinion. *Page 1